UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2102



GEORGE A. COLE, II,

                                              Plaintiff - Appellant,

          versus


SUNNY MROTEK, Officer, Prince George’s County;
PRINCE GEORGE’S COUNTY POLICE DEPARTMENT;
PRINCE GEORGE’S COUNTY, MARYLAND; STATE OF
MARYLAND; PAUL DOUGHERTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-01-
2626)


Submitted:   February 13, 2003            Decided:   March 10, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Cole, II, Appellant Pro Se. Krystal Quinn Alves, OFFICE
OF LAW FOR PRINCE GEORGE’S COUNTY, Upper Marlboro, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       George A. Cole, II, appeals the district court’s order denying

relief in his 42 U.S.C. § 1983 (2000) action.            We have reviewed the

existing record and find no basis for appellate relief.                Graham v.

Connor, 490 U.S. 386, 396 (1989); Anderson v. Russell, 247 F.3d

125,    129   (4th    Cir.),   cert.   denied,     534    U.S.   125    (2001).

Accordingly, we affirm the district court’s order.               See Cole v.

Mrotek, No. CA-01-2626 (D. Md. Sept. 5, 2002).              We dispense with

oral    argument     because   the   facts   and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2